UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K Amended [X]ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or []TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32220 PRIME STAR GROUP, INC. (Exact name of registrant as specified in its Charter) Nevada 87-0636498 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4560 S. Decatur, Suite 301B, Las Vegas, Nevada 89103 (Address of principal executive offices) Registrant’s telephone number, including area code: (702) 497-0736 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act. [] Yes[X] No Indicate by check mark whether the registrant (1)has filed all reports has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-k or any amendment to this Form10-k. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company. [] Yes[X] No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on April13, 2010 was approximately $373,076. The registrant had 50,442,778 shares of common stock and 0 shares of preferred stock outstanding as of March 31, 2010. EXPLANATORY NOTE Prime Star Group, Inc. and Subsidiaries is filing this amendment to its Form10-K for the year ended December 31, 2009 (the “Form10-K”) for the purpose of filing audited financial statements. This amendment does not reflect events occurring after the filing of the Form10-K and, except as set forth herein. TABLE OF CONTENTS Page PARTI ITEM 1 BUSINESS 1 ITEM 1A RISK FACTORS 4 ITEM 1B UNRESOLVED STAFF COMMENTS 5 ITEM 2 PROPERTIES 5 ITEM 3 LEGAL PROCEEDINGS 5 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 PARTII ITEM 5 MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 6 SELECTED FINANCIAL DATA 8 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 14 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A CONTROLS AND PROCEDURES 28 ITEM 9B OTHER INFORMATION 29 PARTIII ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 29 ITEM 11 EXECUTIVE COMPENSATION 30 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 31 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 31 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 31 PARTIV ITEM 15 EXHIBITS, FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 33 PARTI. ITEM 1.BUSINESS Business Development Prime Star Group, Inc. (formerly American Water Star Inc) was incorporated as American Career Centers, Inc., in the State of Nevada on June 15, 1999.The purpose of the company was to serve as a holding company for the acquisition of information technology career training centers and related businesses.Effective December 3, 1999, American Water Star acquired 100% of the outstanding shares of Tunlaw Capital Corporation, a publicly-held reporting company, in exchange for an aggregate of 200,000 shares of common stock, with Tunlaw becoming a wholly-owned subsidiary.With the completion of this acquisition, American Water Star became the successor issuer to Tunlaw, and retained public company reporting status under the Exchange Act.Tunlaw has had no operations to date and is inactive. On April 2, 2002, we authorized the amendment to American Career Centers, Inc.’s Articles of Incorporation to change its name to American Water Star, Inc., to reflect the significant change in our character and strategic focus relating to our water bottling and distribution business.Subsequent to our name change we pursued the acquisition of Water Star Bottling, Inc. as the basis of our new business plan.We later voided the acquisition and have since filed an involuntary bankruptcy petition against Water Star Bottling.On April 11, 2009 American Water Star, Inc. amended its name to Prime Star Group, Inc. Acquisition of New Age Packaging, Inc. On December 23, 2002, we completed the acquisition of New Age Packaging, Inc. (then known as American Distribution & Packaging, Inc.), a privately-held Nevada corporation (“New Age”). Pursuant to that Agreement, New Age exchanged 100% of its outstanding common stock for 5,200,000 newly issued shares of our common stock, which was issued to former officers and directors of American Water Star whom were principals of New Age pre-merger. Upon completion of the acquisition, New Age became a wholly-owned subsidiary of American Water Star. Although the consideration exchanged in the New Age acquisition was not negotiated at “arms-length,” our directors and executive officers deemed it reasonable based on certain criteria, such as the valuation of the assets of New Age; New Age’s current and historical business operations; the potential of New Age; and the potential benefit to our stockholders. Our directors determined that the consideration for the exchange was reasonable under these circumstances. New Age is developing a packaging process that will be an alternative to traditional plastic bottles, glass containers and aluminum cans. This process requires alternative manufacturing and distribution coordination as compared to traditional bottling procedures. All of the original equipment owned by New Age was designed to be used in the production of bottled beverages; accordingly, it was transferred as a dividend to American Water Star in early 2003.In December of 2003, our Board of Directors declared a dividend to stockholders of record as of March 15, 2004, in the form of all of the common stock of New Age.Due to American Water Star’s issues with its loans with Laurus Master Fund and the delisting of our securities from the American Stock Exchange, we have not been able to effectuate the distribution of the NAP shares. We still believe the anticipated business model for NAP is not compatible with our current operations and we believe that the divestiture will have little impact on our future operations. Acquisition of All-Star Beverages, Inc. On December 24, 2002, we completed the acquisition of All-Star Beverages, Inc., a privately-held Nevada corporation (“All-Star”), pursuant to an Acquisition Agreement dated as of September 6, 2002. Pursuant to that Agreement, All-Star exchanged 100% of its outstanding common stock for 12,645,824 newly issued shares of our common stock.Roger Mohlman, our current CEO and Chairman, received 11,103,433 of the shares issued in the exchange. Upon completion of the acquisition, All-Star became a wholly-owned subsidiary of American Water Star. 1 Although the consideration exchanged in the All-Star acquisition was not negotiated at “arms-length,” our directors and executive officers deemed it reasonable based on certain criteria such as the valuation of the assets of All-Star; All-Star’s current and historical business operations; the potential of All-Star; and the potential benefit to our stockholders. Our directors determined that the consideration for the exchange was reasonable under these circumstances. The majority of our operations were conducted through All-Star. We had contractual relationships with various independent distributors, brokers, both single and multi-location retail operations, and governmental agencies throughout the United States. As a result of the All-Star and New Age acquisitions, the former stockholders of All-Star and New Age became the controlling stockholders of Prime Star Group. Acquisition of Colorado River Distributors (“C.R.D.”), Nevada Division: During the first quarter of 2005, we entered into an agreement to purchase from Colorado River Distributors, LLC, the distribution rights of their Nevada Division.In addition to purchasing the distribution rights, we purchased the existing inventory of their Nevada Division.Colorado River Distributors has distributing agreements for the paper products of Arrowhead Water, Coca Cola, Gatorade, and Tropicana.Upon this acquisition, we established a new subsidiary; C.R.D. of Nevada, in which we incorporated the operations of Colorado River Distributors’ Nevada Division and consolidated the business with our operations in Las Vegas, Nevada. Additional Subsidiaries of PRIME STAR GROUP, INC With the purchase and completion of the three plants in the United States, separate Nevada corporations were incorporated for each plant.These corporations only held the physical assets of each plant.The following is a list of all subsidiaries of American Water Star owned as of December 31, 2009.Due to the defaults with Laurus Master Fund, which is described in more detail below, we lost all assets owned by the listed subsidiaries and no longer operate any of the listed entities. Name of Subsidiary Date of Incorporation Operating Status All Star Beverages, Arizona March 5, 2004 Revoked All Star Beverages JAX January 1, 2004 Revoked All Star Beverages Mississippi August 26, 2004 Revoked Hawaiian Tropicals March 5, 2004 Revoked C.R.D. of Nevada March 6, 2005 Revoked Tunlaw Capital Corporation Pre 1999 Inactive Description of Business Prime Star Group was started as a company that developed, marketed, sold, and distributed bottled water with four branded beverages: Hawaiian Tropic, Geyser Fruit, Geyser Sport, and Geyser Fruta. The products were orientated to the health conscious consumer looking for an alternative to products containing high sugar and caffeine levels. Our customers included single and multi-store retail operations, governmental agencies, and distributors who in turn sell to retail stores, convenience stores, schools and other outlets.In addition, we branched into the private label and co-packing industries in the fourth quarter of 2004. 2 We initially sold our products exclusively through distributors who then supplied our products to retailers.Although we continued to use distributors, we also expanded our sales effort through sales directly to retailers.As of December 31, 2005, we sold through distributors and directly to customers. We hope the private label and co-packaging of beverages for other corporations allows us to avoid costly marketing expenses that would otherwise be associated with brand development, launch, and continuing promotions. Business Plan Our Company objective is to market a new flexible pouch packaging in the ready to drink adult beverage market as well as with our popular Geyser flavored waters.This flexible packaging will also extend into related beverage markets.PSGI is now prepared to begin operations in its target segment of the adult beverage (liquor and related) industry, and reestablish their customer base with their Geyser flavored waters. The multi-billion dollar liquor industry has companies with a long history of success and established market share.PSGI does not intend to compete with those companies or their conventional packaging methods.The Company will enter this profitable marketplace with a line of exciting new products and with a new and very unique packaging concept.We will target the high-end market with our own quality line of distilled spirits alone and with the unique and proprietary soft pouch is a key element in PSGI’s corporate strategy, product line and global sales and marketing plan for our mixed drinks.This packaging style is embodied in one of PSGI’s customers sales slogans, “It’s In The Bag.” The Industry Pouch Packaging According to Freedonia Group’s Projections , the pouch market will be 6.5 billion in the U.S. alone by 2010.The global market is estimated to be 21.8 billion in 2005. If anyone had predicted in 1981 that Kraft’s new foil pouch containing all natural Capri Sun™ Juice would begin a packaging revolution others would surely have jumped on the pouch bandwagon. A range of factors will contribute to the huge proliferation of this packaging format. These include; convenience features, market differentiation, shelf-appeal, price-appeal, increase in the number of new products and faster inventory turns. Marketing and Distribution The Bartender’s Choice™ product line will initially launch with: - Classic Margaritas - Strawberry Margaritas - Mojitos The drinks will be packaged individually in a 200ml (6.78 oz) flexible pouch with a Bartender’s Best Logo along with the flavor and type of beverage seductively displayed. The individual servings will then be packaged in 10 serving Party Pack for club stores and super markets and sold individually at convenience stores as well. 3 There are a myriad of bottles and jugs that contain liquor, and mixed drinks. There are bottles of mixes only, liquor only, and mixed drinks.The manufacturers, shippers, distributors and retailers of these products share a common situation…how to improve profit, expand and retain market share. Bottles, glass or plastic, have physical characteristics that define the amount that can be shipped and displayed in a given space.The PSGI ‘pouch’, or soft bag, developed and protected by trade secrets is a 200 ml container for individual ready to drink adult beverages. It consists of several layers of clear film, one with the artwork, consumer and branding information.The pouch comes with a drinking straw that is also used to pierce the pouch (anywhere on the pouch), and drink from it. The film “seals” around the straw so there is no leakage. A single pouch can be consumed just as it comes by the purchaser, served as a ‘perfect mixed drink every time’ NO BARTENDER NEEDED™.It can also be poured into other containers such as the typical drink glass in a club, bar, casino, home or elsewhere for those who do not wish to present or consume the adult beverage from the pouch itself using the provided straw. Since alcohol does not freeze, but does become very cold, we’ve created a formula that allows the drink to become slushy. The Bartender’s Choice pouch placed in a tub of ice, a store, home or airline freezer becomes a self-contained, individually chilled adult beverage drink waiting to be consumed.The additional upside of the pouch for the end user is that the product is not spoiled if not used or completely consumed.The consumer can just place the pouch back in the freezer and use when desired. It does not require typical “shelf-space” to be seen and purchased and, therefore, does not necessarily have to displace the shelf space other mixed drinks or liquor that may be available in bottles or cans nor force Bartender’s Choice™ to compete with ‘giants’ in the industry for that very expensive shelf space.The soft Bartender’s Choice™ pouches can be stored and/or displayed in many ways and places, such as in large tubs, with or without ice and other trade secret methods of placement. A typical Bartender’s Best™ Margarita drink placed in a freezer turned to slush within 45 minutes.When left out at room temperature, it remained slushy for one hour and 20 minutes and stayed completely cold for an additional 20 minutes. Since no ice is used, the drink does not lose any flavor while the typical margarita does when the ice melts. Private Label PSGI will also offer their cost effective and consumer pouch for other manufactured brands in the market that want to take advantage of the trend of adult beverages packaged in pouches.It is an opportunity for establishments to put their name as the brand on the product. PSGI does not believe that this will pose any type of competitive threats to PSGI’s own brands because it is a controlled environment and we will know their strategies and limited distribution.More of the same packaging type increases growth in our sector and does nothing but help PSGI. Competition As of this date, PSGI has no real direct competition to its packaging of adult spirit based beverage in a pouch.Due to the efficiency and low cost manufacturing of the pouch, PSGI’s management believes that it will take a minimum of two years to compete with PSGI in terms of quality and price. Intellectual Property We manufacture, promote and sell our Bartender’s Choice™ under our trademark-protected brand,.Depending upon the jurisdiction, trademarks are valid as long as they are in use and/or their registrations are properly maintained and they have not been found to have become generic.Registrations of trademarks can generally be renewed as long as the trademarks are in use. Employees As of the date of this Report, has no full-time paid employees. We retain independent contractors as needed. None of our employees are represented by labor unions and we believe that our employee relations are satisfactory. 4 ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2.PROPERTIES We do not own any real property. Our principal executive offices are located at 4560 S. Decatur, Suite 301B, Las Vegas, Nevada 89103 where we are leasing approximately 2,000 square feet under an agreement that commenced in January 12010 and expires in December, 2010. We also have support staff located at 650 Oakmont, Suite 2110, Las Vegas NV 89109. ITEM 3.LEGAL PROCEEDINGS On November 4, 2005, Laurus notified us that certain defaults had occurred in the Securities Purchase Agreement, including our failure to make interest payments on September 1, 2005, October 1, 2005 and November 1, 2005.In addition, we had failed to make principal and interest payments due to Laurus on August 1, 2005, September 1, 2005, October 1, 2005 and November 1, 2005.Based upon the occurrence and continuance of these defaults, Laurus notified us that they had accelerated the amounts due under the obligations, demanding payment in full on November 7, 2005 in the amount of $6,694,875.In the event the payment amount was not received by Laurus, foreclosure proceedings covered by the Deed of Trust would begin. Subsequent to November 7, 2005, foreclosure proceedings were begun on all of our real, personal, tangible, and intangible property, including all buildings, structures, leases, fixtures, and moveable personal property.On March 2, 2006, all of the real property was sold through a foreclosure sale, and on March 23, 2006, all personal property was sold through a UCC sale.Pursuant to the Order of the Court, on or about April 3, 2006, the Superior Court of the State of Arizona in and for the County of Maricopa approved an order (i) Approving Receiver’s Final Report; (ii) Discharging Receiver; and (iii) Dismissing Case. Further, the Order of the Court stated as follows: “On March 2, 2006, all of the real property of the Receivership Property was sold through a foreclosure sale (“Real Property Sale”). Laurus purchased the real property sold at the Real Property Sale.” “On March 23, 2006, all of the personal property of the Receivership Property was sold through a UCC sale (“Personal Property Sale”). Laurus purchased the personal property sold at the Personal Property Sale.” “Following the Real Property Sale and the Personal Property Sale, substantially all of the Company’s assets have been sold to Laurus.” The loss of the assets included the loss of All Star Beverage, Inc., All Star Beverages Arizona, Inc., All Star Beverages Jax, Inc., All Star Beverages Mississippi, Inc., and Hawaiian Tropicals, Inc. On April 4, 2004 Michiana Dairy Processors, LLC filed a complaint against Star Beverages, Inc. (sic) in circuit court in Lake County Indiana, cause number 45C01-0404-PL-00085 which was subsequently amended to included American Water Star, Inc. (now Prime Star Group, Inc.) and its subsidiary entities, All Star Beverages, Inc., All Star Beverages of Arizona, Inc., Geyser Beverages, Inc., Hawaian Tropicals, Inc., on March 3, 2009 this case was removed to the Federal Court of Northern Indiana, Hammond Division and is in the discovery phase, awaiting trial in November 2010.PSGI intends to defend itself against this frivolous lawsuit.PSGI believes Michiana Dairy, LLC perpetrated a fraud by not having the authority to enter into a contract, since it was not permitted to bottle water or other beverage products in the State of Indiana. 5 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We did not have to submit any matters to a vote of our security holders during the fourth quarter of the fiscal year 2009. PARTII. ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted under the symbol “PSGI” on the PinkSheets quotation system as of May 2010. In June of 2004, our common stock was approved for listing and trading on the American Stock Exchange under the symbol “AMW.”Prior to being listed on the American Stock Exchange, our common stock was quoted on the OTC Bulletin Board under the symbol “AMWS.”Our common stock began being quoted on the OTC Bulletin Board in December 2000. On June 18, 2004 we were listed on the American Stock Exchange and therefore the second quarter includes OTC Bulletin Board high and low bid prices from April 1, 2004 to June 17, 2004 and American Stock Exchange sales prices from June 18, 2004 to June 30, 2004.The third quarter of 2004 lists only the high and low sales prices as reported by the American Stock Exchange. On November 23, 2005, we received a letter from the American Stock Exchange (“AMEX”) notifying us we were not in compliance with Sections 134, 1003(a)(iv), and 1101 of AMEX’s Company Guide.Pursuant to AMEX’s letter we were required to submit two plans, one by December 9 and the second one by December 23, 2005, advising AMEX on the action we planned to take to become compliant by January 5, 2006 and February 23, 2006.On January 11, 2006, we received notice from AMEX that we continued to not be in compliance with their continued listing standards and that are securities were subject to delisting.As a result of being delisted from AMEX we are unable to locate historical quotes for that time period. PERIOD HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ PERIOD HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Holders of Common Stock As of December 31, 2009, we had approximately 1448 stockholders of record of the 44,585,529shares of common stock outstanding. Dividends We have never paid dividends on our Common Stock.We intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future.The declaration and payment of future dividends on the Common Stock will be at the sole discretion of the Board of Directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. 6 Equity Compensation Plan Information On December 27, 2002, we adopted a Stock Plan that allowed for 10,000,000 shares of common stock to be issued for stock awards or pursuant to the exercise of stock options.The purpose of the plan was to compensate officers, directors, employees, consultants, and certain other persons providing bona fide services to American Water Star or to compensate officers, directors, and employees for accrual of salary through the award of the our common stock.The authority to determine and oversee the administration of the plan was the Board of Directors.On March 1, 2004, we amended the Stock Plan which increased the allowance of 10,000,000 shares to 30,000,000 million shares. Plan Category Number of shares to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of shares remaining available for future issuance under equity compensation plans (excluding shares reflected in column (a)) (c) Equity compensation plans approved by stockholders 0 $ 0 Equity compensation plans not approvedby stockholders $ Total $ The directors as of August 17, 2004 all received options of 120,000 shares at an exercise price of $0.77. Sales of Unregistered Securities On November 11, 2005, we authorized the issuance of 40,000 shares of our common stock pursuant to a subscription agreement and received $10,000.As of the date of this filing, the shares have not been issued. On December 31, 2005, we authorized the issuance of 33,333,333, shares of common stock to the Roger Mohlman Nevada Trust as conversion for notes payable to our CEO, Roger Mohlman.On January 1, 2006, the shares were issued. Subsequent Issues We signed a lease in January 2010 for the office address of 4560 S. Decatur, Suite 301B, Las Vegas, Nevada 89103. 7 ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward Looking Statements Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934). Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Summary of Business Prime Star Group, Inc. (fka American Water Star) was started as a company which developed, marketed, sold, and distributed bottled water with four branded beverages: Hawaiian Tropic, Geyser Fruit, Geyser Sport, and Geyser Fruta. The products were orientated to the health conscious consumer looking for an alternative to products containing high sugar and caffeine levels. Our customers included single and multi-store retail operations, governmental agencies, and distributors who in turn sell to retail stores, convenience stores, schools and other outlets.In addition, we branched into the private label and co-packing industries in the fourth quarter of 2004. We initially sold our products exclusively through distributors who then supplied our products to retailers.Although we continued to use distributors, we also expanded our sales effort through sales directly to retailers.As of December 31, 2005, we sold through distributors and directly to customers. We had hoped the private label and co-packaging of beverages for other corporations would allows us to avoid costly marketing expenses that would otherwise be associated with brand development, launch, and continuing promotions. During the third quarter of 2005, we entered into a “Forbearance Agreement” with Laurus Master Fund (“Laurus”) as a result of having previously defaulted on our initial agreements with Laurus dated as of October 2004.Pursuant to the Forbearance Agreement, Laurus agreed to forbear taking action on our existing defaults until October 26, 2007, provided that we did not default under the new Forbearance Agreement.In consideration for the Forbearance Agreement, we issued a Secured Convertible Term Note in the principal amount of $1,286,098.61, which represented the aggregate accrued interest and fees owed to Laurus as of July 31, 2005. 8 On September 15, 2005, Laurus notified us that certain Events of Default had occurred under the second note and demanded payment of approximately $207,458 by September 21, 2005. Although our operations continued through the third quarter of 2005, the impact of the Laurus debt which was in default by the end of the third quarter was having a negative impact on our ability to continue operations as previously planned.Most of our operations had completely ceased by the fourth quarter of 2005. On November 4, 2005, Laurus again notified us that certain defaults had occurred in the Securities Purchase Agreement, including our failure to make interest payments on September 1, 2005, October 1, 2005 and November 1, 2005.In addition, we had failed to make principal and interest payments due to Laurus on August 1, 2005, September 1, 2005, October 1, 2005 and November 1, 2005.Based upon the occurrence and continuance of these defaults, Laurus notified us that they had accelerated the amounts due under the obligations, demanding payment in full on November 7, 2005 in the amount of $6,694,875.In the event the payment amount was not received by Laurus, foreclosure proceedings covered by the Deed of Trust would begin. Subsequent to November 7, 2005, foreclosure proceedings were begun on all of our real, personal, tangible, and intangible property, including all buildings, structures, leases, fixtures, and moveable personal property. On March 2, 2006, all of the real property was sold through a foreclosure sale, and on March 23, 2006, all personal property was sold through a UCC sale.Pursuant to the Order of the Court, on or about April 3, 2006, the Superior Court of the State of Arizona in and for the County of Maricopa approved an order (i) Approving Receiver’s Final Report; (ii) Discharging Receiver; and (iii) Dismissing Case. Further, the Order of the Court stated as follows: “On March 2, 2006, all of the real property of the Receivership Property was sold through a foreclosure sale (“Real Property Sale”). Laurus purchased the real property sold at the Real Property Sale.” “On March 23, 2006, all of the personal property of the Receivership Property was sold through a UCC sale (“Personal Property Sale”). Laurus purchased the personal property sold at the Personal Property Sale.” “Following the Real Property Sale and the Personal Property Sale, substantially all of the Company’s assets have been sold to Laurus.” The loss of the assets included the loss of the ownership of five of our subsidiaries; All Star Beverage, Inc., All Star Beverages Arizona, Inc., All Star Beverages Jax, Inc., All Star Beverages Mississippi, Inc., and Hawaiian Tropicals, Inc. Substantially all of our assets were sold, which had a significant negative impact on our Results of Operations. SUBSEQUENT EVENTS We are no longer listed on the Over the Counter Bulletin Board (OTCBB) because of our late filing of our Form 10-K, as of May 2010.We are currently listed on the PinkSheets at PSGI.PS.The company is determined to make every effort to maintain all of its filings in a timely manner. Critical Accounting Policies Our financial statements are prepared in accordance with accounting principles generally accepted in the United States., which require us to make estimates and assumptions in certain circumstances that affect amounts reported. In preparing these financial statements, management has made its best estimates and judgments of certain amounts, giving due consideration to materiality. We believe that of our significant accounting policies (more fully described in notes to the financial statements), the following are particularly important to the portrayal of our results of operations and financial position and may require the application of a higher level of judgment by our management, and as a result are subject to an inherent degree of uncertainty. 9 Estimates Our discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. By their nature, these estimates and judgments are subject to an inherent degree of uncertainty. We review our estimates on an on-going basis, including those related to sales allowances, the allowance for doubtful accounts, inventories and related reserves, long-lived assets, income taxes, litigation and stock-based compensation. We base our estimates on our historical experience, knowledge of current conditions and our beliefs of what could occur in the future considering available information. Actual results may differ from these estimates, and material effects on our operating results and financial position may result. We believe the following critical accounting policies involve our more significant judgments and estimates used in the preparation of our financial statements. Revenue Recognition Revenue is recognized when products are delivered to the customer which occurs when goods are shipped and title and risk of loss transfer to the customer, in accordance with the terms specified in the arrangement with the customer. Revenue recognition is deferred in all instances where the earnings process is incomplete based on the criteria listed above. As of December31, 2009 and 2008, we did not have any revenues that were required to be deferred. Management provides for sales returns and allowances in the same period as the related revenues are recognized. Management bases their estimates on historical experience or the specific identification of an event necessitating a reserve. In accordance with Emerging Issue Task Force (“EITF”) No.01-9, “Accounting for Consideration Given by a Vendor to a Customer,” slotting fees, buy downs, cooperative advertising and other reductions and incentives given by us to our customers are included as a reduction of revenue, rather than as a cost of goods sold. Slotting fees paid to a customer are generally amortized over the life of the slotting agreement which is typically one year and included as reduction of revenues. Stock-Based Compensation We account for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No.123R, “Share-Based Payment.” SFAS 123R requires that we account for all stock-based compensation transactions using a fair-value method and recognize the fair value of each award as an expense, generally over the service period. The fair value of stock options is based upon the market price of our common stock at the grant date. We estimate the fair value of stock option awards, as of the grant date, using the Black-Scholes option-pricing model. The use of the Black-Scholes model requires that we make a number of estimates, including the expected option term, the expected volatility in the price of our common stock, the risk-free rate of interest and the dividend yield on our common stock. If our expected option term and stock-price volatility assumptions were different, the resulting determination of the fair value of stock option awards could be materially different and our results of operations could be materially impacted. 10 Accounting for Non-Employee Stock-Based Compensation We measure compensation expense for non-employee stock-based compensation in accordance with EITF No.96-18, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” The fair value of the option issued or expected to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of our common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. In the case of the issuance of stock options, we determine the fair value using the Black-Scholes option pricing model. The fair value of the equity instrument is charged directly to stock-based compensation expense and credited to additional paid-in capital. Modifications to Convertible Debt We account for modifications of embedded conversion features (“ECF”) in accordance with EITF 06-6 “Debtors Accounting for a Modification (or exchange) of Convertible Debt Instruments.” EITF 06-6 requires the modification of a convertible debt instrument that changes the fair value of an ECF be recorded as a debt discount and amortized to interest expense over the remaining life of the debt. If modification is considered a substantial (i.e., greater than 10% of the carrying value of the debt), an extinguishment of the debt is deemed to have occurred, resulting in the recognition of an extinguishment gain or loss. Derivative Financial Instruments Derivative financial instruments, as defined in SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities,” consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g., interest rate, security price or other variable), that require no initial net investment and permit net settlement. Derivative financial instruments may be free-standing or embedded in other financial instruments. Further, derivative financial instruments are initially, and subsequently, measured at fair value and recorded as liabilities or, in rare instances, assets. We do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have convertible debt with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. As required by SFAS 133, in certain instances, these instruments are required to be carried as derivative liabilities, at fair value, in its financial statements. We estimate the fair values of our derivative financial instruments using the Black-Scholes option valuation model because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to fair value these instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock, which has a high-historical volatility. Since derivative financial instruments are initially and subsequently carried at fair values, our operating results will reflect the volatility in these estimate and assumption changes. 11 Equity Instruments Issued with Registration Rights Agreement We account for these penalties as contingent liabilities, applying the accounting guidance of SFAS No.5, “Accounting for Contingencies” as required by FASB Staff Positions FSP EITF 00-19-2 “Accounting for Registration Payment Arrangements,” which was issued December21, 2006. Accordingly, we recognize the damages when it becomes probable that they will be incurred and amounts are reasonably estimable. Recent Accounting Pronouncements On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification™ (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoption of ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. In October 2009, the FASB issued an Accounting Standards Update ("ASU")regarding accounting for own-share lending arrangements in contemplation of convertible debt issuance or other financing.This ASU requires that at the date of issuance of the shares in a share-lending arrangement entered into in contemplation of a convertible debt offering or other financing, the shares issued shall be measured at fair value and be recognized as an issuance cost, with an offset to additional paid-in capital. Further, loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs, at which time the loaned shares would be included in the basic and diluted earnings-per-share calculation.This ASU is effective for fiscal years beginning on or after December 15, 2009, and interim periods within those fiscal years for arrangements outstanding as of the beginning of those fiscal years. The Company is currently evaluating the impact of this ASU on its consolidated financial statements. On December 15, 2009, the FASB issued ASU No. 2010-06 Fair Value Measurements and Disclosures Topic 820 “Improving Disclosures about Fair Value Measurements”.This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting.The adoption of this ASU will not have a material impact on the Company’s consolidated financial statements. 12 Results of Operations for the Fiscal Year Ended December31, 2009 and 2008 Sales For the year ended December 31, 2009 we had revenues no revenues.We had no revenues for the year ended December 31, 2008. For the year ended December 31, 2009 our general and administrative expenses totaled $2,694,337 an increase of $2,076,511 from the $617,826 for the year ended December 31, 2008. Liquidity and Capital Resources As of December 31, 2009, the company had $17,060.00 cash and a net operating loss of $2,769,320 compared to no cash and net operating loss of 617,826 as of December 31, 2008. Cash used in operating activities totaled a deficit of $104,678 for the year-ended December 31, 2009. There were an acquisition of intangible assets worth 10,057 for a negative investing activity as of December 31, 2009.There was no investment activity as of December 31, 2008. Although the company has a deficit in working capital it believes that it will be able to raise funds for its operations or find a company to acquire with its stock or with which to merge. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Selling and Marketing Expenses We did not have any selling and marketing expenses in 2009 or 2008. General and Administrative Expenses General and administrative expenses include personnel costs for management, operations and finance functions, along with legal and accounting costs, bad debt expense, insurance and non-cash, stock-based compensation. General and administrative expenses increased from $617,826 to $2,769,320, because of issuance of shares for legal expenses, consulting fees and investor relations. Cash Flows The following table sets forth our cash flows for the year ended December31: Change Net loss $ ) $ ) $ Adjustments to reconcile net Loss to net cash used in Operating activities Accounts Payable Settlements ) - Change $ ) $ ) $ 13 Operating Activities Operating cash flows for the 2009 period reflects our net cash used in operating activites of $104,678. Operating cash flows during 2008 reflect our net loss of $617,826. Investing Activities We hadinvesting activities in2009 of a loss of 10,057.We had no investing activities in 2008. Financing Activities We had financing activities in 2009 of 131,795 advances from related parties.We had no financing activities in 2008. Off Balance Sheet Arrangements We have no off balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS PageNo. Audited Financial Statements for PSGI Report of Independent Registered Public Accounting Firm 15 Balance Sheetsas of December31, 2009 and 2008 16 Statements of Operations for the Years Ended December31, 2009 and 2008 17 Statements of Shareholders’ Equity for the Years Ended December31, 2009 and 2008 18 Statements of Cash Flows for the Years Ended December31, 2009 and 2008 19 Notes to Financial Statements 20 14 Report of Independent Registered Public Accounting Firm To The Board of Directors and Stockholders of Prime Star Group, Inc. We have audited the accompanying consolidated balance sheets of Prime Star Group, Inc. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders' deficit and cash flows from operations for each of the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of the Company's internal control over its financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Prime Star Group, Inc. as of December 31, 2009 and 2008, and the results of its consolidated operations and cash flows from operations for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As described in Note 2 to the consolidated financial statements conditions exist which raise substantial doubt about the Company's ability to continue as a going concern unless it is able to generate sufficient cash flows to meet its obligations and sustain its operations. Those conditions raise substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Gruber & Company, LLC Lake Saint Louis, Missouri June 6, 2010 15 Prime Star Group, Inc. Consolidated Balance Sheets December 31, December 31, Assets Current assets: Cash $ $
